      Case 3:16-cv-07884-FLW-LHG Document 26 Filed 03/02/21 Page 1 of 1 PageID: 146




                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY

        IN RE: JOHNSON & JOHNSON
        TALCUM PRODUCTS MARKETING,                        MDL No. 16-md-2738
        SALES PRACTICES & PRODUCTS
        LIABILITY LITIGATION

        This Document Relates To:
                                                          Case No. 3:16-cv-07884-FLW-LHG
        EDWARD SPENNY,

                Plaintiff,

        v.

        JOHNSON & JOHNSON, et al.,

                Defendants.




                       MOTION TO WITHDRAW DANIEL C. HEDLUND AS
                    COUNSEL OF RECORD FOR PLAINTIFF EDWARD SPENNY

              Gustafson Gluek PLLC respectfully moves the Court to withdraw the appearance of

       Daniel C. Hedlund as counsel of record for Plaintiff Edward Spenny. The law firm of Burns

       Charest LLP will continue to represent Plaintiff in this matter, to whom all further

       communications and notices to Plaintiff should be directed.



        Dated: February 16, 2021                     Respectfully submitted,

                                                      s/Warren T. Burns
Granted. So ordered this 2nd day of March,           Warren T. Burns (TX #24053119)
2021.                                                Daniel H. Charest (TX #24057803)
                                                     Spencer M. Cox (TX #24097540)
                                                     BURNS CHAREST LLP
___________________________                          500 North Akard Street, Suite 2810
LOIS H. GOODMAN, U.S.M.J.
